Citation Nr: 1011487	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-06 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to August 1970.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision by 
the Newark, New Jersey Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In April 2005, the Veteran 
presented personal testimony during a hearing before a 
hearing officer at the RO; a transcript of the hearing is of 
record.

In July 2008, the Board issued a decision that denied service 
connection for a duodenal ulcer.  The Veteran appealed that 
decision.  In a June 2009 Order, the United States Court of 
Appeals for Veterans Claims (Court) vacated July 2008 Board 
decision and remanded the matter for further action 
consistent with a Joint Motion between the parties.  In 
January 2010, the Veteran submitted additional evidence that 
was not reviewed by the RO.  However, he waived RO 
consideration of the additional evidence, permitting the 
Board to consider such records in the first instance.  See 38 
C.F.R. § 20.1304(c).  Hence, the additional evidence is being 
considered.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran contends that he currently has a duodenal ulcer 
that is related to digestive problems that he had in service.

Service treatment records show that on his April 1968 entry 
examination, the examiner noted that the Veteran had a normal 
genitourinary system.  The Veteran reported on an April 1968 
report of medical history that he had previously had frequent 
indigestion and nervous trouble.  He explained that he had 
nervous indigestion which he treated with Maalox.  He also 
noted that he did not have stomach, liver, or intestinal 
trouble.  In June 1970, the Veteran complained of stomach 
cramps and dry heaves; he was treated with medication.  No 
further treatment was noted.  A July 1970 separation 
examination report shows that the Veteran had a normal 
genitourinary system.  The Veteran indicated on a July 1970 
report of medical history that he did not have frequent 
indigestion.  He also noted that he did not have stomach, 
liver, or intestinal trouble.

On VA examination in May 2004, the Veteran stated that his 
duodenal ulcer was diagnosed at the age of 29.  This would 
have been about seven years after his separation from 
service.  He reported epigastric discomfort and abdominal 
pain since his service.  He had previously undergone partial 
gastrectomy.  The examiner noted findings consistent with an 
apparent Billroth II procedure with thickened gastric folds 
which may have represented gastritis.  A diagnosis of 
duodenal ulcer status post partial gastrectomy with residuals 
was given.  

A July 2008 Board decision denied service connection for a 
duodenal ulcer.  In the June 2009 Joint Motion, the parties 
agreed that the Board did not ensure that VA provided the 
Veteran with an adequate medical opinion and that the Board 
failed to provide adequate reasons or bases for its finding 
that the Veteran's lay statements have little probative 
value.

Lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witness's personal knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
In addition, lay evidence of symptomatology does not have to 
be supported by other medical evidence of record and can be 
"sufficient in and of itself" to establish the facts 
asserted.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2007).

With regard to the May 2004 VA examination, the Veteran's 
claims file was not reviewed in conjunction with the 
examination.  Moreover, no etiology opinion was provided by 
the examiner.  The development of facts includes a thorough 
and contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, VA 
adjudication regulations and guidelines provide that "if [an 
examination] report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2009).  
See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, on 
remand, the RO should schedule the Veteran for another 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his duodenal ulcer.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  Following 
review of the claims folder, to include 
his service treatment records, and an 
examination of the Veteran, the physician 
is requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any duodenal ulcer is related to the 
Veteran's active duty service, including 
the single episode of gastrointestinal 
complaints noted therein.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles. All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the AMC/RO must readjudicate the 
Veteran's claim of entitlement to service 
connection for duodenal ulcer on the 
basis of all the evidence on file and all 
governing legal authority.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative must 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


